 



Exhibit 10.2
JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
January 24, 2007
Cornell Capital Partners, LP
101 Hudson Street
Suite 3700
Jersey City, NJ 07302
Re: Convertible Debentures Nos. CCP-1 and CCP-2 in the original principal
amounts of $1,900,000 and $1,250,000 respectively, each dated May 24, 2006 and
Convertible Debenture No. CCP-3 in the original principal amount of $1,000,000,
dated May 30, 2006 with JAG Media Holdings, Inc. (“JAG Media”), as Obligor and
Cornell Capital Partners, LP (“Cornell Capital”), as Holder thereunder
(collectively, the “Debentures”) and Warrant Nos. CCP-1, CCP-2, CCP-3, CCP-4 and
CCP-5 for 2,000,000, 2,000,000, 2,000,000, 3,000,000 and 3,000,000 shares of
Common Stock, respectively, each dated May 24, 2006 and issued by JAG Media to
Cornell Capital as Holder thereunder (collectively, the “Warrants”).
Gentlemen:
The parties hereto agree as follows:
1. The term “Effective Date” shall mean the date the proposed merger between JAG
Media and Cryptometrics, Inc. (“Cryptometrics”) set forth in that certain merger
agreement between such parties dated December 27, 2005, as amended (the
“Merger”) closes and becomes effective. This agreement shall automatically
terminate, and the parties hereto shall have no rights or obligations hereunder
in the event that the Effective Date has not occurred by the end of business on
March 15, 2007, unless extended in writing by the parties hereto.
2. Upon the Effective Date, Cryptometrics (to be then f/k/a JAG Media Holdings,
Inc.) (the “Post-Merger Company”) shall automatically and without any further
action succeed to and assume all of the rights and obligations of the “Obligor”
under the Debentures and the “Company” under the Warrants, as well as all of JAG
Media’s rights and obligations under the Securities Purchase Agreement between
Cornell Capital and JAG Media dated May 4, 2006, the Investor Registration
Rights Agreement dated May 4, 2006 between JAG Media and Cornell Capital, the
Irrevocable Transfer Agent Instructions and this letter agreement (collectively,
the “Transaction Documents”).
3. Cryptometrics acknowledges that as of the date hereof, the principal balances
of the Debentures are as follows:

 



--------------------------------------------------------------------------------



 



Cornell Capital Partners, LP
January 24, 2007
Page 2

         
Debenture No. CCP-1
  $ 1,900,000  
Debenture No. CCP-2
  $ 1,250,000  
Debenture No. CCP-3
  $ 370,000  

4. Cornell Capital represents and warrants that it is the owner and holder of
the Debentures and the Warrants.
5. On or prior to the Effective Date, Cryptometrics, Inc., JAG Media (and any
applicable subsidiary of JAG Media) and Cornell Capital shall enter into new
security agreements, in the same form as the Security Agreements (as defined
below), pursuant to which such entity or entities shall grant to Cornell Capital
a security interest in and to all of the assets of Cryptometrics (and its
subsidiaries) (“Cryptometrics Security Agreements”) to secure all of the
obligations under the Debentures. The Cryptometrics Security Agreements shall
automatically terminate and be of no further force and effect immediately upon
the first to occur of the following, at which time Cryptometrics, JAG Media (and
any of its applicable subsidiaries) may file any necessary UCC filings to
reflect such termination: (a) Cornell Capital’s conversion into Common Stock of
100% of the entire principal balance of the Debentures or the repayment in full
of all amounts owed under the Debentures and no other amounts are owed to
Cornell Capital; or (b) both (i) JAG Media increasing the Conversion Shares
Reservation to a number of shares equal to four (4) times the number of shares
that would be required to be issued assuming the full conversion of the
Debentures (not taking into account any caps or conversion limitations) at the
closing price of the Common Stock on the Trading Day immediately prior to the
date such increased reserve is created (“Increased Conversion Shares
Reservation”) and (ii) if necessary to lawfully implement the Increased
Conversion Shares Reservation, JAG Media increasing its authorized shares of
Common Stock to a number sufficient to permit the implementation of the
Increased Conversion Shares Reservation.
6. Upon execution of the Cryptometrics Security Agreement, the security
agreements (the “Security Agreements”) created by JAG Media and JAG Media LLC
effective May 25, 2006 for the benefit of Cornell Capital shall be terminated
and thereafter null and void and JAG Media and JAG Media LLC may file any
necessary UCC filings to reflect such termination.
7. The following agreements shall become effective as of the Effective Date,
provided that the Cryptometrics Security Agreements have been duly executed:
     A. Section 3, subparagraph (c) (i) of each of the Debentures shall be
deleted in its entirety and a new subparagraph (c) (i) shall be substituted
therefore, which shall read as follows:
     (c) Conversion Price and Adjustments to Conversion Price.

 



--------------------------------------------------------------------------------



 



Cornell Capital Partners, LP
January 24, 2007
Page 3
     (i) The conversion price in effect on any Conversion Date shall be equal to
ninety-five percent (95%) of the lowest daily Volume Weighted Average Price of
the Common Stock as quoted by Bloomberg, LP during the thirty (30) trading days
immediately preceding the Conversion Date; provided, however, that if a
conversion is made under any of the Debentures within thirty (30) days following
the closing of the proposed merger between JAG Media and Cryptometrics, Inc. the
conversion price in effect on any such Conversion Date shall be equal to
ninety-five percent (95%) of the lowest daily Volume Weighted Average Price of
the Common Stock as quoted by Bloomberg, LP during the trading days commencing
on the first trading day after the closing date of the merger and ending on the
trading day immediately preceding such Conversion Date (the “Conversion Price”).
The Conversion Price may be adjusted pursuant to the other terms of this
Debenture. References in the Debentures to the terms “Fixed Conversion Price” or
“Market Conversion Price” shall hereafter be deemed references to the term
“Conversion Price” as defined in this subparagraph (c)(i).
     B. Warrant No. CCP-1 dated May 24, 2006 for 2,000,000 shares of common
stock shall be cancelled and surrendered by Cornell Capital to JAG Media.
     C. Warrant Nos. CCP-2 and CCP-3, both dated May 24, 2006 for 2,000,000
shares of Common Stock shall be amended such that each such warrants shall be
warrants exercisable for 3,000,000 Warrant Shares.
     D. The definition of “Warrant Exercise Price” as set forth in Section 1 (b)
(xiii) of each of the Warrants shall be deleted in its entirety, and a new
definition of “Warrant Exercise Price” shall be substituted in each of the
remaining four Warrants, which shall read as follows:
     (xiii) “Warrant Exercise Price” means 88% of the average of the Volume
Weighted Average Price of the Common Stock as quoted by Bloomberg, L.P. during
the thirty (30) trading days immediately prior to the “Exercise Restriction
Date.”
     E. A new defined term entitled “Exercise Restriction Date” shall be added
to Section 1 (b) of the Warrants, each of which shall read as follows:
Warrant No. CCP-2
     (xv) “Exercise Restriction Date” means March 31, 2007, the first date upon
which this Warrant may be exercised.
Warrant No CCP-3

 



--------------------------------------------------------------------------------



 



Cornell Capital Partners, LP
January 24, 2007
Page 4
     (xv) “Exercise Restriction Date” means June 30, 2007, the first date upon
which this Warrant may be exercised.
Warrant No. CCP-4
     (xv) “Exercise Restriction Date” means September 31, 2007, the first date
upon which this Warrant may be exercised.
Warrant No. CCP-5
     (xv) “Exercise Restriction Date” means December 31, 2007, the first date
upon which this Warrant may be exercised.
     F. Notwithstanding anything to the contrary in the Warrants, the Warrants
are hereby amended so that each Warrant may be exercised by its respective
holder of record on any Business Day commencing on the Exercise Restriction Date
for that Warrant and prior to 11:59 PM Eastern Time on the Expiration Date. In
no event shall any Warrant be exercisable prior to its Exercise Restriction
Date. Cornell Capital shall affix, and keep affixed, to all Debentures and
Warrants a copy of this agreement.
     G. The 54 million shares of Common Stock required to be reserved for the
“Conversion Shares” pursuant to paragraph 2 (a) of the Irrevocable Transfer
Agent Instructions dated May 4, 2006 between JAG Media, Cornell Capital and
Transfer Online, Inc. (“Irrevocable Transfer Agent Instructions”) shall be
reduced to 20 million shares of Common Stock (“Conversion Shares Reservation”).
8. If the average closing price of the Post-Merger Company’s Common Stock during
any thirty (30) day period following the Effective Date is less than $0.50 per
share the Post-Merger Company, acting through Messrs. Robert Barra and Michael
Vitale as executives and members of the Board of Directors of the Post-Merger
Company, shall cause the Convertible Shares Reservation to be increased from
20 million shares of Common Stock to a number of shares equal to four (4) times
the number of shares that would be required to be issued assuming a full
conversion of the Debentures (not taking into account any caps or conversion
limitations) at the closing price of the Common Stock on the Trading Day
immediately prior to the date such increased reserve is created (“Increased
Conversion Shares Reservation”). If the authorized shares of Common Stock of the
Post-Merger Company must be increased in order to permit such increase of the
Conversion Shares Reservation, Messrs. Barra and Vitale, as executives, members
of the board of directors and majority stockholders of the Post-Merger Company
shall take all actions necessary in each of their capacities to promptly
increase the Post-Merger Company’s authorized shares of Common Stock to a number
sufficient to permit the implementation of the Increased Conversion Shares
Reservation immediately after such additional shares are authorized.
Messrs. Barra and Vitale further agree to promptly vote

 



--------------------------------------------------------------------------------



 



Cornell Capital Partners, LP
January 24, 2007
Page 5
their shares in favor of any such increase in the authorized shares of Common
Stock of the Post-Merger Company.
9. Any and all Transaction Documents, as such term is defined in the Securities
Purchase Agreement dated as of May 24, 2006 by and between JAG Media and Cornell
Capital, shall be deemed amended, mutatis mutandis, in accordance with the
foregoing.
10. Within thirty (30) days of the Effective Date, the Post-Merger Company shall
make all necessary filings with the U.S. Securities and Exchange Commission
(whether a new registration statement, or a post effective amendment, or
otherwise) to register for resale the shares of common stock underlying the
Debentures and the Warrants and have such registration declared effective by
May 15, 2007.
11. Nothing contained herein shall limit Cornell Capital’s ability to convert
the Debentures in accordance with their terms; provided, however, that in no
event shall Cornell Capital convert any portion of the Debentures or exercise
any of the Warrants (in whole or in part) prior to the Effective Date or the
termination of this Agreement, which ever occurs first. Notwithstanding anything
to the contrary in this agreement, the above restrictions on Cornell Capital’s
ability to convert the Debentures or exercise the Warrants prior to the
Effective Date or the termination of this Agreement, which ever occurs first,
shall become effective immediately upon the execution of this agreement by the
all parties.
12. JAG Media shall publicly disclose the contents of this agreement on a Form
8-K or other suitable form within four (4) business days of its execution.
13. All defined terms used in this agreement, which are not otherwise defined
herein shall have the meaning ascribed to them in the Debentures. Except as
otherwise set forth in this agreement, the Debentures and Warrants shall remain
unchanged and in full force and effect.
[SIGNATURES APPEAR ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



Cornell Capital Partners, LP
January 24, 2007
Page 6
If the foregoing accurately reflects your understanding of our agreements
regarding the modifications to be made with respect to the Debentures, Warrants
and other related documents, please indicate your agreement and acceptance by
signing and dating in the appropriate space below and returning a fully executed
and dated copy of this agreement to the undersigned.
Sincerely yours,
JAG Media Holdings, Inc.

             
By:
  /s/ Thomas J. Mazzarisi         
 
 
 
Name: Thomas J. Mazzarisi        
 
  Title: Chairman & CEO        
 
  Date: January 23, 2007        
 
            AGREED AND ACCEPTED:
Cornell Capital Partners, LP       The undersigned parties are signing this
agreement only with respect to the obligations in Paragraph 5 above
 
            By: Yorkville Advisors, LLC         Its: General Partner        
 
          /s/ Robert Barra 
 
           
 
          Robert Barra
 
          Date: January 24, 2007
 
           
By:
  /s/ Mark Angelo         
 
 
 
Mark Angelo, Portfolio Manager        
 
  Date: January 26, 2007        
 
          /s/ Michael Vitale 
 
           
 
          Michael Vitale
 
          Date: January 24, 2007
 
            Cryptometrics, Inc.        
 
           
By:
  /s/ Robert Barra         
 
 
 
Name: Robert Barra        
 
  Title: Co-CEO        
 
  Date: January 24, 2007        

 